OPINION — AG — QUESTION: IF 68 O.S. 1513 [68-1513], OR ANY OTHER LAW OF THE STATE, PROHIBITS THE OWNER OF INTANGIBLE PERSONAL PROPERTY IN THIS STATE, SUCH AS " ACCOUNTS RECEIVABLE ", WHO HAS FAILED TO RETURN THE SAME FOR TAXATION AS SUCH PROPERTY FOR ONE OR MORE TAXING YEARS OCCURRING AFTER JANUARY 1, 1940, FOR EXAMPLE, FOR THE YEARS 1948, 1949 AND 1950, FROM NOW RETURNING SAID INTANGIBLE PERSONAL PROPERTY FOR TAXATION AS SUCH PROPERTY, THE COUNTY ASSESSOR FROM THEREON ASSESSING SAID INTANGIBLE PERSONAL PROPERTY FOR SAID YEARS, AND SAID OWNER FROM PAYING SAID TAXES, PLUS THE PENALTIES DUE THEREON UNDER 68 O.S. 1508 [68-1508] ? — NEGATIVE (BACK TAXES, DELINQUENT TAXES, PASS DUE, LIMITATIONS, RECOVER) CITE: 68 O.S. 1508 [68-1508], 68 O.S. 1513 [68-1513], 68 O.S. 1502 [68-1502] [68-1502] (FRED HANSEN)